Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (“RCE”), including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2021, has been entered.
 
Status of Claims
Claims 1-4, 6-11, 13-18, 20, and 21 were previously pending and subject to a Final Office Action having a notification date of March 12, 2021 (“Final Office Action”).  Following the Final Office Action, Applicant filed the RCE and an amendment on June 14, 2021 (the “Amendment”), amending claims 1, 8, and 15.  The present non-final Office Action addresses pending claims 1-4, 6-11, 13-18, 20, and 21 in the Amendment.

Response to Arguments
Applicant’s arguments and amendments with respect to the claim rejections under 35 USC 103 set forth in the Final Office Action have been fully considered but are moot in view of the new grounds of rejection set forth herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-11, 13-18, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of independent claims 1, 8, and 15, the difference between the “command instructions” transmitted from the first computing device to the second computing device and the “control signal” transmitted from the cloud-based service to the second computing device is unclear.  Specifically, it is unclear if both the first computing device and the cloud-based service command/control the second computing device or just the cloud-based service.  Correction is required.
The dependent claims are rejected for depending from rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-11, 13-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0226529 to Harris et al. (“Harris”) in view of U.S. Patent App. Pub. No. 2019/0046037 to Ramesh et al. (“Ramesh”), U.S. Patent App. Pub. No. 2021/0219023 to Sheng et al. (“Sheng”), and U.S. Patent App. Pub. No. 2019/0121803 to Bertagna De Marchi et al. (“BDM”):
Regarding claim 1, Harris discloses a method (method 600 in Figure 6), by one or more processors ([0020] notes that the invention includes instructions executed by processors), for managing medical anomalies ([0060]-[0061] discuss detecting increase of a user’s heart rate above a threshold and then lowering the treadmill speed; in such situation, the method would be for managing (would be capable of managing) medical anomalies), comprising: 
receiving medical data associated with an individual, wherein the medical data is detected by a first computing device, the first computing device including a mobile electronic device ([0060] discusses how a heart rate monitor (“first computing device”) detects that a user’s heart rate exceeds a threshold which necessarily involves receiving the user’s (“individual’s”) heart rate (“medical data”) and [0021]-[0022] note how the various user equipment (UE) can be mobile); 
performing a proximity-based search query using a Message Queueing Telemetry Transport (MQTT) or alternative protocol to identify a second computing device proximally located to the individual ([0054] discusses how the various devices can discover (search for) each other’s presence when connected to a communication network; accordingly, in the case of the heart rate monitor (first computing device) and treadmill (second computing device), the heart rate monitor/first computing device would identify the treadmill/second computing device proximally located to the individual (using the heart rate monitor/first computing device) in the same communication network; also, [0025] notes how device can communicated directly with each other via short-range radio signals such as Bluetooth signal which necessarily means identifying devices proximally located to each other and thus the 
establishing communication between the first computing device and the second computing device during a first session ([0055] discusses how the heart rate monitor/first computing device and treadmill/second computing device become a network of devices which necessarily means that communication between the devices is established during a “first session”), and responsive to establishing the communication, calibrating the medical data in correlation with sensory devices to determine command instructions transmitted from the first computing device to the second computing device (the medical data (e.g., heart rate of [0060]) received by “sensory devices” (e.g., sensors) of the heart rate monitor (“first computing device”) would have to be calibrated to allow the heart rate monitor to generate and send command instructions to the treadmill (“second computing device”) to adjust the speed thereof ([0061]) per the network configuration of [0059] based on the heart rate);
...
comparing... the received medical data by the first computing device to stored medical data associated with the individual ... ([0060] notes how the user’s heart rate (medical data received by the heart rate monitor/first computing device) is determined to rise above a threshold (stored medical data associated with the individual) which would require a comparison); 
based on the comparison of the received data to the stored data, ..., wherein the comparison includes comparing at least some of the received medical data to a predetermined threshold (per [0060], the comparison involves comparing the received medical data (user’s heart rate) to a predetermined threshold and then reducing the treadmill speed);
...based on the received medical data surpassing the predetermined threshold, causing a control signal for the second computing device to be generated to command the second computing device to perform an action to facilitate correction of [a] medical anomaly ([0060]-[0061] discuss lowering treadmill speed in response to the triggering condition (heart rate over threshold) occurring; accordingly, a “control signal” for the treadmill (“second computing device”) to initiate such slowdown in treadmill speed is generated; furthermore, reducing the speed of the treadmill would be capable of facilitating correction of a medical anomaly, such as an abnormally high heart rate)...;
training [rules] with the received medical data, the stored medical data, and features associated with parameters of the second computing device with regard to the action performed responsive to the determination of the medical anomaly occurring to generate a cognitive model of the user ([0062] discusses how a set of rules are generated that define the triggering condition (e.g., user’s heart rate above threshold per [0060]) and corresponding action (e.g., reduce speed of treadmill per [0061]); accordingly, such rules would be generated/trained with the user’s heart rate (received medical data), stored medical data (threshold), and features associated with parameters of the second computing device with regard to the action performed (treadmill speed) and responsive to detection of the medical anomaly (the triggering condition), where the generated rules would collectively amount to an “cognitive model of the user”); and 
during a second session, subsequent to the first session, in which the user interacts with the second computing device, using the cognitive model of the user to determine the command instructions transmitted from the first computing device to the second computing device during the second session including determining whether to update the predetermined threshold used to determine .... during the second session, wherein, when the predetermined threshold is updated, the control signal to command the second computing device to perform the action to facilitate correction of the medical anomaly is generated during the second session based on the updated predetermined threshold ([0063] discusses how different triggering conditions (e.g., which would include different heart rate thresholds per [0060]) can be experimented with and then the user can provide feedback as to the appropriateness of the different triggering conditions whereupon the rules can be updated; accordingly, in a subsequent/second session in which a different triggering condition has been experimented with and the user has provided feedback, the threshold would be correspondingly updated and then the control signal to reduce the treadmill speed would be based on the updated threshold, where again, the reduction in treadmill speed would be capable of ameliorating a dangerously high heat beat), and wherein information associated with the updated predetermined threshold is used as feedback in re-training the [rules] such that the cognitive model is recursively updated (again, [0063] discusses how the user can provide feedback when different triggering conditions/thresholds are implemented which causes updating/re-training of the set of rules, and which would be recursive upon each different triggering condition and corresponding feedback).
However, Harris appears to be silent regarding transmitting the received medical data from the first device to a database remotely located from the first computing device, the database maintained by a cloud-based service, where the comparing is performed by the cloud-based service, where the stored medical information associated with the individual is maintained in the database, wherein the stored medical data includes medical information obtained from a plurality of sources, where the comparing of the received/measured heart rate to the stored data results in a determination that a medical anomaly is occurring that presents a health risk to the individual, such that the generated control signal is responsive to determining that the medical anomaly is occurring. 
Nevertheless, Ramesh teaches ([0046] and Figure 1) that it was known in the healthcare informatics art for a first computing device to receive sensor data from one or more sensors attached to a patient’s body, transmit the received sensor data to a processing, analytics, and storage (PAS) unit (server) remotely located from the first computing device (e.g., [0058] notes how the PAS can be a cloud device), determine by the PAS that the received sensor data exceeds a severity threshold (which would be based on comparing the received sensor data to stored data in some database such that the database would be remote from the first computing device; also, as data from a plurality of sensors can be received, then the stored data in the database corresponding to such plurality of sensors would be received from a plurality of sources (e.g., one corresponding to the data type for each sensor; for instance, one source would be a collection of data corresponding to one sensor data type, another source would be a different collection of data corresponding to a different sensor data type, etc.)) which would thus include determination of some medical anomaly occurring that presents a health risk to the patient, and send a notification to a second computing device (which the PAS would have to first generate, and which amounts to a control signal to cause the second computing device to present the notification) to facilitate correction of the medical anomaly responsive to determining that the medical anomaly is occurring.  This arrangement advantageously allows for remote monitoring and tracking of patient health status even in sparsely connected and remote regions ([0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have transmitted the received medical data in Harris from the first device to a database maintained by a cloud-based service and remotely to determine the medical anomaly is occurring.
Furthermore, while Harris discloses ([0075]) that various different triggering conditions (thus various different thresholds per [0060]) can be implemented and Ramesh already discloses sending notifications regarding the patient abnormality to computing devices of a health service provider/doctor/caregiver/etc. (which thus amounts to configuring such computing devices to generate notifications on such devices) notwithstanding whether such devices are specifically preconfigured to generate such notifications (there is no indication in Ramesh that such devices are specifically preconfigured to generate such notifications), the Harris/Ramesh combination appears to be silent specifically regarding wherein the control signal... includes, when the comparison indicates the received medical data surpasses a second predetermined threshold above the predetermined threshold, configuring any capable computing device within a predefined proximity of the individual to generate a notification, and wherein the any capable computing device is any computing device in network communication, as discovered by the proximity-based search query, with the first computing device capable of generating the notification notwithstanding whether the any capable computing device is specifically preconfigured to generate the notification.
Nevertheless, Sheng teaches that it was known in the healthcare informatics art to set a plurality of physiological thresholds for a user ([0032]), such that when the user’s physiological data is in a critical threshold (whereby some second threshold has been “surpassed”) which would be higher than the initial dangerous threshold ([0023]), a set top box can alert other family members regarding the critical threshold, such as by communicating with other STBs/devices (other “capable computing devices”) in the home (which would thus be in a “predefined proximity” to the user) to alert caregivers and the like ([0041]), where such other STBs/devices in the home would be in network communication with wearable device 11/first computing device (Figure 1 and [0028]), whereby the other STB is any computing device in network communication as discovered by a proximity-based search query ([0032] discusses how STBs can search for a nearby wearable device (the first computing device).  This arrangement advantageously increases user safety by alerting caregivers in the home that the user’s physiological parameters may be at a critical level thus giving such caregivers an opportunity to ameliorate the situation such as by providing care to the user or the like.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the control signal to include, when the 
Still further, the Harris/Ramesh/Sheng combination appears to be silent regarding the training with the received/stored data and parameters of the second computing device to generate the model for use in commanding the second computing device being training of a neural network.
Nevertheless, BDM teaches that it was known in the healthcare informatics art for a micromodule management system ([0017]) to include electronic interventions ([0019]) such as triggering different treadmill speeds ([0021]) whereby the system learns individual micromodules via training models and using reinforcement learning of recurrent neural networks which would include training of the neural networks ([0088]) to advantageously learn the probability of a given output/end assessment given a previous state or state and learn user preferences, all of which would improve the efficacy of the generated command signals.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have specifically trained a neural network with the received/stored data and parameters of the second computing device to generate the model 

Regarding claim 2, the Harris/Ramesh/Sheng/BDM combination discloses the method of claim 1, further including wherein the first computing device includes a wearable technology device ([0060] of Harris discusses the heart rate monitor (“first computing device”) and [0021]-[0022] of Harris discuss how the device can be mobile; a mobile heart rate monitor would necessarily be “wearable” (at least a portion would be at least temporarily secured to/placed against the user’s body to measure the heart rate)).

Regarding claim 3, the Harris/Ramesh/Sheng/BDM combination discloses the method of claim 1, further including wherein the comparing of the received medical data to the stored medical data is performed utilizing an analysis operation (comparing the received medical data to the threshold/stored medical data per [0060] of Harris would include an “analysis operation”).

Regarding claim 4, the Harris/Ramesh/Sheng/BDM combination discloses the method of claim 1, further including wherein the second computing device includes exercise equipment (the treadmill of [0060]-[0061] of Harris is exercise equipment), and wherein the control signal is further configured to change an operational state of the exercise equipment from a first setting to a second setting (changing the speed of the treadmill necessarily involves a change in the speed (“operational state”) from a first speed (“first setting”) to a second speed (“second setting”), the first and second settings being associated with at least one of a speed of the exercise equipment and a resistance of the exercise equipment (the speed of the treadmill/exercise equipment is changed).

Regarding claim 6, the Harris/Ramesh/Sheng/BDM combination discloses the method of claim 1, further including wherein the notification further includes an electronic communication sent to a third computing device associated with a second individual (the notification can be sent to multiple STBs/devices associated with multiple family members/caregivers per [0023] and [0041] of Sheng, one of which would be an “electronic communication sent to a third computing device associated with a second individual”; similar to as discussed previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send notifications to other devices when the second medical threshold is exceeded as taught by Sheng to advantageously increase user safety by alerting caregivers that the user’s physiological parameters may be at a critical level thus giving such caregivers an opportunity to ameliorate the situation such as by providing care to the user or the like).

Regarding claim 7, the Harris/Ramesh/Sheng/BDM combination discloses the method of claim 5, further including wherein the notification includes at least one of a visual indication and an aural indication rendered in a proximity of the individual (the notification can be a visual indication per [0041] of Sheng; similar to as discussed previously, it would have been 

Regarding claim 8, Harris discloses a system (Figures 1-2) for managing medical anomalies ([0060]-[0061] discuss detecting increase of a user’s heart rate above a threshold and then lowering the treadmill speed; in such situation, the system would be for managing (would be capable of managing) medical anomalies) comprising: at least one processor ([0020] notes that the invention includes instructions executed by processors).
The remaining limitations of claim 8 are disclosed by the Harris/Ramesh/Sheng/BDM combination as discussed above in relation to claim 1.

Claims 9-11, 13, and 14 are rejected in view of the Harris/Ramesh/Sheng/BDM combination as respectively discussed above in relation to claims 2-4, 6, and 7, respectively.

Regarding claim 15, Harris discloses a computer program product for managing medical anomalies by one or more processors, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein ([0020] discusses how the system is implemented via computer readable storage media, instructions, processor, etc. and [0060]-[0061] discuss detecting increase 
The remaining limitations of claim 15 are disclosed by the Harris/Ramesh/Sheng/BDM combination as discussed above in relation to claim 1.
Claims 16-18, 20, and 21 are rejected in view of the Harris/Ramesh/Sheng/BDM combination as respectively discussed above in relation to claims 2-4, 6, and 7, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on the attached PTO-892 disclose various systems for receiving physiological data from patients and sending alerts/control signals based on analysis of the physiological data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686